Name: Commission Regulation ( EEC ) No 43/92 of 9 January 1992 establishing a deadline for the presentation by the Member States of regionalization plans
 Type: Regulation
 Subject Matter: plant product;  economic policy
 Date Published: nan

 No L 5/8 Official Journal of the European Communities 10 . 1 . 92 COMMISSION REGULATION (EEC) No 43/92 of 9 January 1992 establishing a deadline for the presentation by the Member States of regionalization plans Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1720/91 (2), and in particular Article 38 thereof, Having regard to Council Regulation (EEC) No 3766/91 of 16 December 1991 establishing a support system for producers of soya beans, rape seed and sunflower seed (3), and in particular Article 2 (4) thereof, Whereas a deadline should be set for the presentation by the Member States of regionalization plans, as provided for in Article 2 (4) of Regulation (EEC) No 3766/91 ; HAS ADOPTED THIS REGULATION : Article 1 The date provided for in Article 2 (4) of Regulation (EEC) No 3766/91 is 31 January 1992. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 January 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30 . 9 . 1966, p. 3025/66. 0 OJ No L 162, 26. 6 . 1991 , p. 27. (3) OJ No L 356, 24. 12. 1991 , p . 17.